Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael S. Ryan (Reg. No. 63,115) on 1/26/22.

The application has been amended as follows: 
Cancel claims 2 and 3.
Amend claims 1, 6, and 24-27 as follows:
1.  A method of reducing a risk of an adverse drug event in a patient diagnosed with pain, wherein the patient has been prescribed a drug regimen that includes at least an opioid for treating pain and a second drug, the method comprising:
	calculating, by a computing device, a quantitative personalized medication total risk score for multi-drug interaction for the patient that is representative of the patient’s risk for an adverse drug event by: 
	(a) aggregating and weighting risk factor scores for risk factors associated with the patient’s drug regimen including at least the opioid for treating pain and the second drug onto a common scale to produce aggregated risk factor scores, wherein the risk factors are:
		1)  Factor 1: relative odds ratio for one or more side effects of the patient’s drug regimen including at least the opioid for treating pain and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 12;

		3)  Factor 3: sedative burden of the drug regimen including at least the opioid for treating pain and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 5;
		4)  Factor 4: QT-interval prolongation risk of the drug regimen including at least the opioid for treating pain and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 10; and 
		5)  Factor 5: competitive inhibition of the drug regimen including at least the opioid for treating pain and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 20; and 
	(b) calculating, by the computing device, a quantitative personalized medication total risk score for multi-drug interaction by combining the aggregated and weighted risk factor scores representative of each of the risk factors associated with the patient’s drug regimen including at least the opioid for treating pain and the second drug using the following equation:

    PNG
    media_image1.png
    60
    385
    media_image1.png
    Greyscale

;  
 	

wherein the equation is used to identify the calculated quantitative personalized medication total risk score as falling within a low-risk group or within a high-risk group; 
generating a prognosis for the patient as a high-risk patient for an adverse drug event based on the patient’s calculated quantitative personalized medication total risk score falling within the high-risk group; and
	adjusting the high-risk patient’s drug regimen including at least the opioid for treating pain and the second drug to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is 
	(a)	reordering which of the opioid for treating pain and the second drug is taken first by the patient;
	(b)	changing timing of when the opioid for treating pain and/or the second drug are taken by the patient;
(c)       changing time of day when the opioid for treating pain and/or the second drug are taken by the patient;
(d) 	replacing the opioid for treating pain and/or the second drug of the patient’s drug regimen with one or more alternate drugs of the same class and/or category as the opioid for treating pain and/or the second drug;
	(e) 	reducing a dosage of the opioid for treating pain and/or the second drug from an initial dosage to a reduced dosage;
	(f)	increasing a dosage of the opioid for treating pain and/or the second drug from an initial dosage to an increased dosage; 
	(g)	adding at least a third drug to the patient’s drug regimen including at least the opioid for treating pain and the second drug; and
	(h)	replacing the opioid for treating pain and/or the second drug of the patient’s drug regimen including at least the opioid for treating pain and the second drug with one or more alternate drugs of a different class and/or category as the opioid for treating pain and/or the second drug; and
administering to the high-risk patient the adjusted drug regimen to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is reduced; and such that treatment of the patient’s pain is improved.

6.   A method of diagnosing a patient having hypertension as a high-risk patient for an adverse drug event due to multi-drug interactions, wherein the patient has been prescribed a drug regimen that includes at least an antihypertensive and a second drug, the method comprising:
	calculating, by a computing device, a quantitative personalized medication total risk score for multi-drug interaction for the patient that is representative of the patient’s risk for an adverse drug event by: 

		1)  Factor 1: relative odds ratio for one or more side effects of the patient’s drug regimen including at least the antihypertensive and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 12;
		2)  Factor 2: anticholinergic burden of the drug regimen including at least the antihypertensive and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 6;
		3)  Factor 3: sedative burden of the drug regimen including at least the antihypertensive and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 5;
		4)  Factor 4: QT-interval prolongation risk of the drug regimen including at least the antihypertensive and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 10; and 
		5)  Factor 5: competitive inhibition of the drug regimen including at least the antihypertensive and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 20; and 
	(b) calculating, by the computing device, a quantitative personalized medication total risk score by combining the aggregated risk factor scores representative of each of the risk factors associated with the patient’s drug regimen including at least the antihypertensive and the second drug using the following equation:


    PNG
    media_image2.png
    142
    912
    media_image2.png
    Greyscale
;
 

wherein the equation is used to identify the calculated quantitative personalized medication total risk score as falling within a low-risk group or within a high-risk group; 
generating a prognosis for the patient as a high-risk patient for an adverse drug event based on the patient’s calculated quantitative personalized medication total risk score falling within the high-risk group; and
administering, to the identified high-risk patient for an adverse drug event, a treatment to reduce the high-risk patient’s calculated quantitative personalized medication total risk score such that treatment of the patient’s hypertension is improved by performing one or more steps of: 	
	(a)	reordering which of the antihypertensive and the second drug is taken first by the patient;
	(b)	changing timing of when the antihypertensive and/or the second drug are taken by the patient;
	(c)	changing time of day when the antihypertensive and/or the second drug are taken by the patient;
	(d) 	replacing the antihypertensive and/or the second drug of the patient’s drug regimen with one or more alternate drugs of the same class and/or category as the antihypertensive and/or the second drug;
	(e) 	reducing a dosage of the antihypertensive and/or the second drug from an initial dosage to a reduced dosage;
	(f) 	increasing a dosage of the antihypertensive and/or the second drug from an initial dosage to an increased dosage; 
	(g)       adding at least a third drug to the patient’s drug regimen; and
	(h)       replacing the antihypertensive and/or the second drug of the patient’s drug regimen with one or more alternate drugs of a different class and/or category as the antihypertensive and/or the second drug.

24.  A method of reducing a risk of an adverse drug event in a patient diagnosed with depression, wherein the patient diagnosed with depression has been prescribed a drug regimen that includes at least an antipsychotic and a second drug, the method comprising:
	calculating, by a computing device, a quantitative personalized medication total risk score for multi-drug interaction for the patient that is representative of the patient’s risk for an adverse drug event by:  

		1)  Factor 1: relative odds ratio for one or more side effects of the patient’s drug regimen including at least the antipsychotic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 12;
		2)  Factor 2: anticholinergic burden of the drug regimen including at least the antipsychotic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 6;
		3)  Factor 3: sedative burden of the drug regimen including at least the antipsychotic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 5;
		4)  Factor 4: QT-interval prolongation risk of the drug regimen including at least the antipsychotic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 10; and 
		5)  Factor 5: competitive inhibition of the drug regimen including at least the antipsychotic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 20; and 
	(b) calculating, by the computing device, a quantitative personalized medication total risk score for multi-drug interaction by combining the aggregated and weighted risk factor scores representative of each of the risk factors associated with the patient’s drug regimen including at least the antipsychotic and the second drug using the following equation:

    PNG
    media_image1.png
    60
    385
    media_image1.png
    Greyscale

;  
 	

wherein the equation is used to identify the calculated quantitative personalized medication total risk score as falling within a low-risk group or within a high-risk group; 
generating a prognosis for the patient as a high-risk patient for an adverse drug event based on the patient’s calculated quantitative personalized medication total risk score falling within the high-risk group; and
	adjusting the high-risk patient’s drug regimen including at least the antipsychotic and the second drug to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is reduced; and such that treatment of the patient’s depression is improved by performing one or more steps of: 	
	(a)	reordering which of the antipsychotic and the second drug is taken first by the patient;
	(b)	changing timing of when the antipsychotic and/or the second drug are taken by the patient;
	(c)	changing time of day when the antipsychotic and/or the second drug are taken by the patient;
	(d) 	replacing the antipsychotic and/or the second drug of the patient’s drug regimen with one or more alternate drugs of the same class and/or category as the antipsychotic and/or the second drug;
	(e) 	reducing a dosage of the antipsychotic and/or the second drug from an initial dosage to a reduced dosage;
	(f) 	increasing a dosage of the antipsychotic and/or the second drug from an initial dosage to an increased dosage; 
	(g) 	adding at least a third drug to the patient’s drug regimen including at least the antipsychotic and the second drug; and
	(h)	replacing the antipsychotic and/or the second drug of the patient’s drug regimen including at least the antipsychotic and the second drug with one or more alternate drugs of a different class and/or category as the antipsychotic and/or the second drug; and
administering to the high-risk patient the adjusted drug regimen to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is reduced; and such that treatment of the patient’s depression is improved.


	calculating, by a computing device, a quantitative personalized medication total risk score for multi-drug interaction for the patient that is representative of the patient’s risk for an adverse drug event by:
	(a) aggregating and weighting risk factor scores for risk factors associated with the patient’s drug regimen including at least the anticholinergic and the second drug onto a common scale to produce aggregated risk factor scores, wherein the risk factors are:
		1)  Factor 1: relative odds ratio for one or more side effects of the patient’s drug regimen including at least the anticholinergic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 12;
		2)  Factor 2: anticholinergic burden of the drug regimen including at least the anticholinergic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 6;
		3)  Factor 3: sedative burden of the drug regimen including at least the anticholinergic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 5;
		4)  Factor 4: QT-interval prolongation risk of the drug regimen including at least the anticholinergic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 10; and 
		5)  Factor 5: competitive inhibition of the drug regimen including at least the anticholinergic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 20; and 
	(b) calculating, by the computing device,  a quantitative personalized medication total risk score for multi-drug interaction by combining the aggregated and weighted risk factor scores representative of each of the risk factors associated with the patient’s drug regimen including at least the anticholinergic and the second drug using the following equation:

    PNG
    media_image1.png
    60
    385
    media_image1.png
    Greyscale

;  


wherein the equation is used to identify the calculated quantitative personalized medication total risk score as falling within a low-risk group or within a high-risk group; 
generating a prognosis for the patient as a high-risk patient for an adverse drug event based on the patient’s calculated quantitative personalized medication total risk score falling within the high-risk group; and
	adjusting the high-risk patient’s drug regimen including at least the anticholinergic and the second drug to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is reduced; and such that treatment of the patient’s urinary incontinence is improved by performing one or more steps of: 	
	(a)	reordering which of the anticholinergic and the second drug is taken first by the patient;
	(b)	changing timing of when the anticholinergic and/or the second drug are taken by the patient;
	(c)	changing time of day when the anticholinergic and/or the second drug are taken by the patient;
	(d) 	replacing the anticholinergic and/or the second drug of the patient’s drug regimen with one or more alternate drugs of the same class and/or category as the anticholinergic and/or the second drug;
	(e)	reducing a dosage of the anticholinergic and/or the second drug from an initial dosage to a reduced dosage;
	(f) 	increasing a dosage of the anticholinergic and/or the second drug from an initial dosage to an increased dosage; 
	(g) 	adding at least a third drug to the patient’s drug regimen including at least the anticholinergic and the second drug; and
	(h)	replacing the anticholinergic and/or the second drug of the patient’s drug regimen including at least the anticholinergic and the second drug with one or more alternate drugs of a different class and/or category as the anticholinergic and/or the second drug; and


26.  A method of reducing a risk of an adverse drug event in a patient diagnosed with renal failure, wherein the patient diagnosed with renal failure has been prescribed a drug regimen that includes at least a diuretic and a second drug, the method comprising:
	calculating, by a computing device, a quantitative personalized medication total risk score for multi-drug interaction for the patient that is representative of the patient’s risk for an adverse drug event by:  
	(a) aggregating and weighting risk factor scores for risk factors associated with the patient’s drug regimen including at least the diuretic and the second drug onto a common scale to produce aggregated risk factor scores, wherein the risk factors are:
		1)  Factor 1: relative odds ratio for one or more side effects of the patient’s drug regimen including at least the diuretic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 12;
		2)  Factor 2: anticholinergic burden of the drug regimen including at least the diuretic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 6;
		3)  Factor 3: sedative burden of the drug regimen including at least the diuretic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 5;
		4)  Factor 4: QT-interval prolongation risk of the drug regimen including at least the diuretic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 10; and 
		5)  Factor 5: competitive inhibition of the drug regimen including at least the diuretic and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 20; and 
	(b) calculating, by the computing device, a quantitative personalized medication total risk score for multi-drug interaction by combining the aggregated and weighted risk factor scores representative of each of the risk factors associated with the patient’s drug regimen including at least the diuretic and the second drug using the following equation:

    PNG
    media_image1.png
    60
    385
    media_image1.png
    Greyscale

;  
 	

wherein the equation is used to identify the calculated quantitative personalized medication total risk score as falling within a low-risk group or within a high-risk group; 
generating a prognosis for the patient as a high-risk patient for an adverse drug event based on the patient’s calculated quantitative personalized medication total risk score falling within the high-risk group; and
	adjusting the high-risk patient’s drug regimen including at least the diuretic and the second drug to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is reduced; and such that treatment of the patient’s renal failure is improved by performing one or more steps of: 	
	(a)	reordering which of the diuretic and the second drug is taken first by the patient;
	(b)	changing timing of when the diuretic and/or the second drug are taken by the patient;
	(c)	changing time of day when the diuretic and/or the second drug are taken by the patient;
	(d)	replacing the diuretic and/or the second drug of the patient’s drug regimen with one or more alternate drugs of the same class and/or category as the diuretic and/or the second drug;
	(e)	reducing a dosage of the diuretic and/or the second drug from an initial dosage to a reduced dosage;
	(f) 	increasing a dosage of the diuretic and/or the second drug from an initial dosage to an increased dosage; 
	(g) 	adding at least a third drug to the patient’s drug regimen including at least the diuretic and the second drug; and

administering to the high-risk patient the adjusted drug regimen to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is reduced; and such that treatment of the patient’s renal failure is improved.

27.  A method of reducing a risk of an adverse drug event in a patient diagnosed with heart failure, wherein the patient diagnosed with heart failure has been prescribed a drug regimen that includes at least a beta-blocker and a second drug, the method comprising:
	calculating, by a computing device, a quantitative personalized medication total risk score for multi-drug interaction for the patient that is representative of the patient’s risk for an adverse drug event by:  
	(a) aggregating and weighting risk factor scores for risk factors associated with the patient’s drug regimen including at least the beta-blocker and the second drug onto a common scale to produce aggregated risk factor scores, wherein the risk factors are:
		1)  Factor 1: relative odds ratio for one or more side effects of the patient’s drug regimen including at least the beta-blocker and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 12;
		2)  Factor 2: anticholinergic burden of the drug regimen including at least the beta-blocker and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 6;
		3)  Factor 3: sedative burden of the drug regimen including at least the beta-blocker and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 5;
		4)  Factor 4: QT-interval prolongation risk of the drug regimen including at least the beta-blocker and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 10; and 
		5)  Factor 5: competitive inhibition of the drug regimen including at least the beta-blocker and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 20; and 
, by the computing device, a quantitative personalized medication total risk score for multi-drug interaction by combining the aggregated and weighted risk factor scores representative of each of the risk factors associated with the patient’s drug regimen including at least the beta-blocker and the second drug using the following equation:

    PNG
    media_image1.png
    60
    385
    media_image1.png
    Greyscale

;  
 	

wherein the equation is used to identify the calculated quantitative personalized medication total risk score as falling within a low-risk group or within a high-risk group; 
generating a prognosis for the patient as a high-risk patient for an adverse drug event based on the patient’s calculated quantitative personalized medication total risk score falling within the high-risk group; and
	adjusting the high-risk patient’s drug regimen including at least the beta-blocker and the second drug to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is reduced; and such that treatment of the patient’s heart failure is improved by performing one or more steps of: 	
	(a) reordering which of the beta-blocker and the second drug is taken first by the patient;
	(b) changing timing of when the beta-blocker and/or the second drug are taken by the patient;
	(c) changing time of day when the beta-blocker and/or the second drug are taken by the patient;
	(d) replacing the beta-blocker and/or the second drug of the patient’s drug regimen with one or more alternate drugs of the same class and/or category as the beta-blocker and/or the second drug;
	(e) reducing a dosage of the beta-blocker and/or the second drug from an initial dosage to a reduced dosage;

	(e) adding at least a third drug to the patient’s drug regimen including at least the beta-blocker and the second drug; and
	(g) replacing the beta-blocker and/or the second drug of the patient’s drug regimen including at least the beta-blocker and the second drug with one or more alternate drugs of a different class and/or category as the beta-blocker and/or the second drug; and
administering to the high-risk patient the adjusted drug regimen to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is reduced; and such that treatment of the patient’s heart failure is improved.


Allowable Subject Matter
Claims 1, 4-9 and 23-27 (now renumbered as claims 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6, 24, 25, 26, 27 (now renumbered as claims 1, 4, and 9-12) are directed to a method of reducing a risk of an adverse drug event in patients diagnosed with pain, hypertension, depression, urinary continence, renal failure, or heart failure.
The closest prior art of record, Farooq et al. (US 2011/0295621 A1) teaches a method of reducing a risk of an adverse drug event in a patient, wherein the patient has been prescribed a drug regimen that includes at least a first drug and a second drug, the method comprising: calculating, by a computing device, a quantitative personalized medication total risk score for multi-drug interaction for the patient that is representative of the patient’s risk for an adverse drug event by: (a) aggregating and weighting risk factor scores for risk factors associated with the patient’s drug regimen onto a common scale to produce aggregated risk factor scores, (b) calculating, by the computing device, a quantitative personalized medication total risk score for multi-drug interaction by combining the aggregated and one or more steps of: 	(a) reordering which of the first drug and the second drug is taken first by the patient; (b) changing timing of when the first drug and/or the second drug are taken by the patient; (c) changing time of day when the first drug and/or the second drug are taken by the patient; (d)	replacing the first drug and/or the second drug of the patient’s drug regimen with one or more alternate drugs of the same class and/or category as the first drug and/or the second drug; (e) reducing a dosage of the first drug and/or the second drug from an initial dosage to a reduced dosage; (f) increasing a dosage of the first drug and/or the second drug from an initial dosage to an increased dosage; (g) adding at least a third drug to the patient’s drug regimen including at least the first drug and the second drug; and (h) replacing the first drug and/or the second drug of the patient’s drug regimen including at least the first drug and the second drug with one or more alternate drugs of a different class and/or category as the diuretic and/or the second drug; and administering to the high-risk patient the adjusted drug regimen to decrease the patient’s calculated quantitative personalized medication total risk score such that the high-risk patient’s risk of an adverse drug event is reduced; and such that treatment of the patient is improved.
WO 2012125582 A1 (foreign reference) teaches identifying a mammal having an elevated risk for an adverse cardiac event and/or determining the prognosis for the mammal; for monitoring the progression of atherosclerosis in a mammal; for treating atherosclerosis in a mammal; for evaluating the presence and/or prognosis for atherosclerosis in a mammal; for evaluating the risk for an adverse 
“Development of an adverse drug reaction risk assessment score among hospitalized patients with chronic kidney disease” (non-patent literature reference) teaches a method of identifying chronic kidney disease (CKD) patients who are at increased risk for experiencing adverse drug reactions (ADRs) during hospitalization. A score using routinely available patient data can be used to identify CKD patients who are at increased risk of ADRs.
Regarding claim 1 (and similar independent claims 6, 24, 25, 26, 27), the closest prior art of record and aforementioned foreign and non-patent literature references do not teach or fairly suggest using the following equation:

    PNG
    media_image1.png
    60
    385
    media_image1.png
    Greyscale

;  
 	
wherein this particular equation is used to identify the calculated quantitative personalized medication total risk score as falling within a low-risk group or within a high-risk group; and 
wherein the risk factors are:
		1)  Factor 1: relative odds ratio for one or more side effects of the patient’s drug regimen including at least the opioid for treating pain and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 12;
		2)  Factor 2: anticholinergic burden of the drug regimen including at least the opioid for treating pain and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 6;
		3)  Factor 3: sedative burden of the drug regimen including at least the opioid for treating pain and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 5;

		5)  Factor 5: competitive inhibition of the drug regimen including at least the opioid for treating pain and the second drug, wherein the aggregated and weighted risk factor score is from 0 to 20.
Similar analysis applies for independent claims 6 and 24-27 because they recite the same equation. They only differ from claim 1 by reciting different drugs and different medical conditions. As such, they are allowable for the same reasons given above.
Dependent claims 4, 5, 7-9, and 23 (now renumbered as claims 2, 3, and 5-8) incorporate the allowable subject matter of their respective independent claims, through dependency, and are also allowable for the same reasons.
Regarding subject matter eligibility concerns under 35 U.S.C. 101, the independent claims are eligible because they recite steps of administering treatment and therefore apply or use a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686